                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


          Columbus Ale House, Inc.
            d/b/a “The Graham,”                           Case No. 20-CV-4291
                                        Plaintiff

                        v.
                                                          COMPLAINT
          Andrew M. Cuomo, in his
         official capacity as Governor
           of the State of New York,
                                     Defendant



                                        INTRODUCTION

1)   The food service industry in New York has tirelessly worked, in good faith, to provide as

     safe of an environment for New Yorkers as possible during the current global pandemic, in

     accordance with state and federal guidelines.

2)   Instead of providing aid to an industry they have rightfully declared “essential,” the state has

     promulgated, and continues to promulgate, a myriad of constantly changing and unworkable

     rules, regularly fining establishments thousands of dollars at a time for hyper-technical

     violations that did not exist days earlier.

3)   The latest rule ordered by Defendant Andrew M. Cuomo (“Cuomo”) on September 9th, 2020,

     to go into effect 3 weeks thereafter, establishes a “food curfew,” requiring that New York

     City restaurants close by midnight each night, despite the fact that coronavirus does not

     behave as a vampire, infecting others only when the moon is out.

4)   Plaintiff Columbus Ale House, Inc. d/b/a The Graham (“The Graham”) is a food service

     establishment in Brooklyn, NY, that is desperately struggling to pay its rent, having been

     ordered by Cuomo to discontinue indoor dining for a full 6 months, and now starting


                                                    -1-
     September 30th, 2020, is allowed indoor dining at 25% capacity – until midnight when it

     must boot its customers out the door.

5)   The Graham traditionally generated a substantial amount of its revenue after midnight and

     faces extreme financial hardship as a result of Cuomo’s new rule, which lacks any real or

     substantial relationship to stopping the spread of coronavirus, and instead actually makes the

     situation worse, as shrinking the hours during which New Yorkers can get a meal will result

     in more crowding during the fewer remaining hours.




                                             PARTIES

6)   Plaintiff Columbus Ale House, Inc. operates THE GRAHAM at 151 Meserole St., Brooklyn,

     NY.

7)   Defendant Andrew M. Cuomo is the Governor of the State of New York. Cuomo is sued in

     his official capacity.




                                 JURISDICTION & VENUE

8)   Personal jurisdiction is proper because the defendant is the chief executive of the state in

     which this federal court sits, and is sued in that capacity. Mr. Cuomo also lives within the

     State of New York.

9)   Subject matter jurisdiction is proper because the constitutional claim arises under federal

     constitutional law. See 28 U.S.C. § 1331.

10) Subject matter jurisdiction is proper over the state law claim under the Court’s supplemental

     jurisdiction. See 28 U.S.C. § 1367.



                                               -2-
11) Venue is proper because the governmental conduct of which Plaintiffs complain affects

     Plaintiff primarily within the boundaries of this district.




                                   ALLEGATIONS OF FACT

                      Section I: Overview of the Coronavirus Outbreak

12) Coronavirus is a pathogen first found to be affecting humans at some point in 2019.

13) The first known appearance of the virus was in China, after which it spread both west to

     Europe and east to the United States.

14) Infections in the United States are first known to have appeared in Washington State in

     January and then New York in March.

15) Within one month of New York’s first case, all 50 states reported infections of coronavirus.

16) It is no surprise that New York City, with its dense population and close contact in its massive

     public transportation system, became a hotspot of infections.

17) By end of March, New York reported nearly 100,000 infections and over 2,000 deaths, far

     surpassing any other state and most countries in the world.

18) New York saw its peak of coronavirus deaths on April 7th, 2020, having reported 799 New

     Yorkers passed away from the virus on that date.

19) Since then, daily coronavirus deaths in New York have rapidly declined to 4 reported

     September 14th, 2020, a 99.5% reduction from peak.

20) A total of approximately 450,000 New Yorkers, or 2.4% of the population, have tested

     positive for coronavirus as of the date of the docketing of this lawsuit – in addition, of course,

     to those who are (or were) positive but untested.




                                                 -3-
                           Section II: Effect on the Food Service Industry

21) On March 7th, 2020, the Governor declared a state of emergency relating to the coronavirus

     outbreak that continues through the date of filing of this complaint.

22) By March 17th, 2020, every food service establishment1 in the state had been ordered,

     pursuant to the Governor’s emergency powers, to shut its doors to customers, limiting them

     to takeout and delivery service only (larger venues had been closed days earlier).

23) Over the six months since the mass closure, the state and its political subdivisions have

     slowly allowed “phased” reopening of many industries, including the food service industry.

24) As of current, establishments in New York City are allowed takeout, delivery, and outdoor

     dining only: no customers are allowed indoors other than to use bathrooms.

25) As of current, establishments in the remainder of New York State are allowed the same plus

     indoor dining at 50% capacity2.

26) However, all establishments have been required to comply with a substantial body of new

     rules, promulgated by the Governor and his administrative agencies, under his purported

     authorization to do so during a state of emergency.

27) Some of these rules are simple, straight-forward, and common sense: mask requirements,

     social distancing requirements, hand sanitizer, employee health checks, etc.

28) Other rules have been arbitrary, constantly changing, and subject to enforcement before

     establishments had a chance at compliance, or even required results that were beyond the

     control of establishments.




1
   For the remainder of this document, “establishments” refers exclusively to “food service
establishments.”
2
  Whether indoors or outdoors, capacity is severely reduced due to social distancing minimums (e.g., 6
feet between tables) as well as hard numerical caps (e.g., a percentage of legal fire code capacity).
                                                 -4-
29) For example, before the pandemic, food service establishments selling alcohol only needed

     to offer food for sale. Then, pandemic rules required the sale of some food with every

     purchase of alcohol. Then, the Governor announced that full meals were required in order

     to purchase alcohol, declaring that traditional bar food items like chicken wings “don’t

     count.” Then, the SLA retreated on that, declaring that any foods more substantial than chips

     and popcorn will suffice.

30) In the meantime, establishments frequently spent tens of thousands of dollars modifying their

     kitchen, venting, indoor & outdoor seating, menus, promotional materials, staffing, and the

     like, only to have their expensive modifications prove outdated and futile within days.

31) Establishments that have been found selling alcohol without strict compliance with each and

     every rule, including government-approved food with each beer, whisky, or cocktail order,

     have had their liquor licenses suspended, effectively destroying their business, .




                    Section III: The Governor’s Midnight “Food Curfew”


32) On September 9th, 2020, Cuomo, during a press conference, announced that indoor dining

     would finally be allowed in New York City starting September 30th, 2020.

33) However, there are a plethora of new conditions: 25% maximum capacity, air filtration

     requirements, temperature checks and contact tracing documentation for customers (in

     addition to existing requirements for staff), etc.

34) This is in addition to all existing requirements already imposed: social distancing, masks

     when not at tables, food purchase required before alcohol purchases, all patrons are required

     to be seated except as necessary to enter, leave, or use the bathroom, no bar seating, etc.




                                                -5-
35) While all of the requirements listed above have at least some obvious relation to reducing

     the spread of coronavirus, one new condition does not: that all restaurants must close by

     midnight.




             Figure 1: Tweet by Cuomo announcing indoor dining with new rules.



                                             -6-
36) No study of which Plaintiff can find has suggested that indoor coronavirus transmission is

     greater during the evening than during the day.

37) No study of which Plaintiff can find has suggested that a city that implemented an earlier

     restaurant closing time saw fewer infections as a result.

38) No reason for this particular rule has been publicly shared by Cuomo or any other

     government official of which Plaintiff is aware.

39) No attempt was made to collaborate with the industry to create solutions to whatever problem

     Cuomo thinks he is solving with this rule.

40) Upon information and belief, the midnight closing time was chosen arbitrarily by Cuomo.

41) Restaurants in the rest of New York State, other than New York City, have been allowed

     indoor dining at 50% capacity and without the midnight rule for months.

42) In fact, the requirement of an earlier closing time actually helps coronavirus to spread.

43) This is because a “food curfew” is likely to cause many who would have gone to get food

     after midnight to do so before midnight, thus making the hours before midnight more

     crowded.




                         Section IV: Application & Injury to Plaintiff


44) The Graham, after operating for about a decade, was forced to shutter by order of the

     Governor, along with every other restaurant, on March 17th, 2020.

45) As soon as it could (April 2020), The Graham began takeout and delivery service, trying its

     best to survive while faithfully complying with all COVID-19-related restrictions applicable

     to it.




                                               -7-
46) However, takeout and delivery could not generate even close to enough net revenue to pay

     its rent and staff.

47) As soon as it could (June 2020), The Graham began outdoor dining, continuing to attempt to

     survive while faithfully complying with all COVID-19-related restrictions applicable to it.

48) However, even with outdoor dining, takeout, and delivery, The Graham could not generate

     even close to enough net revenue to pay its rent and staff.

49) Before March, The Graham derived a substantial percentage of its revenue from after-

     midnight sales.

50) The Graham reasonably expects that would continue to see a substantial percentage of its

     revenue come from after-midnight sales, were it allowed to stay open.

51) Were The Graham allowed to serve on-premise after midnight, it would immediately do so.

52) With outdoor dining coming to a close in October (currently by order of New York City, but

     as a practical matter, outdoor dining is not practical during the winter anyway), The Graham

     does not expect indoor dining at 25% to produce any more revenue than outdoor dining did.

53) Without the challenged rule, The Graham would stand a chance of being able to pay its bills;

     with the challenged rule, it will be a matter of months before The Graham will be forced to

     permanently close its doors.

54) In addition to selling food, The Graham sells alcoholic beverages and has an active license

     issued by the state to do so.

55) The New York State Liquor Authority has indicated that it is willing to suspend liquor

     licenses of establishments who are open after the Governor’s directed hours, having already

     suspended the licenses of many establishments for operating outdoor dining after allowed

     hours.



                                               -8-
56) The Graham, therefore, reasonably expects that non-compliance with Cuomo’s rule would

     lead to the suspension and possible revocation of its liquor license.

57) Such a penalty would leave The Graham no choice but to permanently close its doors and

     declare bankruptcy.




                                    CLAIMS FOR RELIEF

               Count 1 –Fifth/Fourteenth Amendment to the U.S. Constitution
                                     Substantive Due Process

58) The Due Process clauses of the Fifth Amendment to the U.S. Constitution, as incorporated

     against the states by the Fourteenth Amendment, and the due process required by the

     Fourteenth Amendment itself, prohibit the arbitrary curtailment of the right of Plaintiff to do

     lawful business.

59) The Constitution allows for curtailment of this right, in the context of protection of public

     health, only if there is a “real or substantial relation” between the goal and the restriction.

     Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905).

60) There is no discernable public health benefit to forcing all restaurants to close at midnight.

61) There is no discernable public health reason why midnight is the hour at which restaurants

     should close.

62) On the other hand, these rules threaten to cause the permanent destruction of the Plaintiff, a

     severe interference with its constitutional rights.

63) Defendant Cuomo has therefore infringed upon Plaintiffs’ substantive due process rights

     under the Fifth and Fourteenth Amendments to the U.S. Constitution.




                                                -9-
                           Count 2 – New York “Article 78” Review
             Arbitrary & Capricious Action by a New York Governmental Officer

64) Article 78 of the New York Civil Practice Law & Rules prohibit officers of the state from

     taking actions that are “arbitrary and capricious or an abuse of discretion.” N.Y. CPLR §

     7803(3).

65) The decision that Plaintiff must close its doors by midnight every night is arbitrary because

     1) there is no legitimate basis to conclude that earlier closings mean fewer transmission of

     coronavirus, 2) there is no legitimate basis to conclude that midnight is the time at which

     closure should be completed, and 3) there is no legitimate basis to conclude that New York

     City requires this “special” rule while the rest of the state does not.

66) Implementing the rule without any explanation, solicitation of industry or public feedback,

     or evidence that the rule needed rapid implementation because of a new emergency or new

     evidence come to light, not to mention in the absence of legislative direction, was an abuse

     of discretion.

67) The Court should therefore annul the rule pursuant to N.Y. CPLR § 7806.




                                                - 10 -
                                        PRAYER FOR RELIEF


       WHEREFORE, Plaintiff prays for the following relief:


  i.      Declaratory relief stating that the “midnight rule” discussed herein is facially

          unconstitutional.

 ii.      Annulment of the SLA’s “midnight rule” pursuant to Article 78.

iii.      Injunctive relief ordering that Defendant Cuomo and his agents be restrained from

          enforcing the unconstitutional rules discussed herein and restrained from issuing or

          enforcing substantially-similar orders.

 iv.      Cost of the action.

 v.       Reasonable attorney’s fees.

 vi.      Any other such relief as the Court deems appropriate.




Dated: Brooklyn, NY                                          Respectfully submitted,

          September 14th, 2020
                                                             __________/s/Jonathan Corbett__________
                                                             Jonathan Corbett, Esq.
                                                             Attorney for Plaintiffs (pro hac vice pending)
                                                             CA Bar #325608
                                                             958 N. Western Ave. #765
                                                             Hollywood, CA 90029
                                                             E-mail: jon@corbettrights.com
                                                             Phone: (310) 684-3870
                                                             FAX: (310) 675-7080

                                                    - 11 -
